Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 1 of 16            FILED
                                                                   2021 Apr-15 PM 08:49
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




         EXHIBIT B
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 2 of 16   EAM MTD-1




       Statement of Investment Policy

       for the Compass Smartlnvestor 401(k) Plan



       and the Compass Smartlnvestor Retirement Plan



      Approved by the Retirement Committee: September 19, 2008




      Prepared by

      Prima Capital Holding, Inc,
      600 Seventeenth Street
      Suite 2300 South
      Denver, Colorado 80202

      (303) 573-7315
      (303) 573-7362 Fax
      www.primacapital.com
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 3 of 16                                      EAM MTD-2
                           Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




       Contents
       Purpose                                                                                                      1
          Purposes of the Plans                                                                                     1
          Purpose of Investment Policy                                                                              1

       Responsible Parties and Fiduciary Duties                                                                     2
          Board of Directors                                                                                        2
          Retirement Committee                                                                                      2
          Investment Consultant                                                                                     2
          Recordkeeper                                                                                              2
          Fund Managers                                                                                             3

       Objectives and Investment Structure                                                                          4
          Investment Objectives                                                                                     4
          Investment Structure                                                                                      4

      Selection of Investment Options                                                                               5
          Selection of Investment Options and/or Underlying Vehicles                                                5

      Replacement of Investment Managers                                                                            6
          Replacement of Investment Managers Representing Options and/or Vehicles                                   6
          Placement on Watch Status                                                                                 6

      Investment Options and Performance Guidelines                                                                 8
          Money Market                                                                                              8
          Stable Value                                                                                              8
          Fixed Income                                                                                              8
          Domestic Large Capitalization Value Equity                                                                8
          Domestic Large Capitalization Growth Equity
         Domestic Large Capitalization Equity Index                                                                 9
         Domestic Mid Capitalization Equity                                                                         9
         Domestic Small Capitalization Equity                                                                       9
         International Equity                                                                                       9
         Company Stock Fund                                                                                         9
         Asset Allocation Models (verify)                                                                          10
         Performance Standards for Investment Options                                                              11
         Supplemental Performance Guidelines                                                                       11
              Stable Value Option                                                                                  11
             Domestic Equity Index Option                                                                          11
             Company Stock Fund                                                                                    11
             Asset Allocation Models                                                                               11

      Participant Education                                                                                       13
         Review of Investment Policy and Investment Managers                                                       13
         Communication of Investment Education Information to Participants                                         13
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 4 of 16                                        EAM MTD-3
                             Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




       Purpose

       Purposes of the Plans
       The purpose of the Compass Smartlnvestor 401(k) Plan (the "401(k) Plan") is to provide a tax-deferred
       retirement savings vehicle to which both employees and Compass Bancshares may contribute to help
       provide for the post-retirement financial security of employees. Similarly, the Compass Smartlnvestor
       Retirement Plan (the "SRP") is intended to provide a tax-deferred retirement savings vehicle to which
       Compass Bancshares may separately contribute to help provide for the post-retirement financial security
       of employees. The 401(k) Plan and the SRP are collectively referred to herein as the "Plans."

       The Plans are tax-qualified employee benefit plans intended to comply with all applicable federal laws
       and regulations, including the Internal Revenue Code of 1986, as amended, and the Employee
       Retirement Income Security Act of 1974 ("ERISA"), as amended. Also, it is intended that the 401(k)
       Plan satisfy the requirements of Section 404(c) of ERISA applicable to defined contribution plans.

      The Plans provide benefits to participants based solely on the amount contributed to each participant's
      account, plus or minus any income, expenses, and gains/losses. Participants may contribute to the 401(k)
      Plan voluntarily. Participants direct the allocation of their contributions, any rollover contributions, and
      earnings in their individual accounts. They select from among the available investment options as
      determined by the Retirement Committee.


      Purpose of Investment Policy
      The purpose of this Statement of Investment Policy (this "Policy") is to define the investment policy for
      the Plans. This Policy identifies a set of investment objectives, guidelines and performance standards for
      the assets of the Plans. Specifically, this Policy:

      •   Defines the investment objectives;
      •    Defines the roles of those persons responsible for the Plan's investments;
      •   Describes the number and type of investment options offered;
      •   Establishes the process of choosing investment vehicles to represent the investment options;
      •   Provides for diversification among asset classes and within investment vehicles; and
      •   Provides for the ongoing supervision of Plan assets, including responsibility for:
          •    reviewing the investment options and investment characteristics of the investment vehicles
               offered,
          •    monitoring the actual investment vehicles offered, and
          •    making decisions regarding the addition, replacement or elimination of the actual investment
               vehicles or investment managers of the assets underlying each vehicle.


      This Policy represents the formal document for the investment of Plan assets arising from the Plans and
      is to be communicated to the investment managers for their use in developing an appropriate investment
      program and to the Trustee for its use in exercising fiduciary responsibility in overseeing the Plan. This
      Policy also will be used as the basis for future investment performance measurement and evaluation of
      all investment options for the Plans.
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 5 of 16                                        EAM MTD-4
                             Statement of Investment Policy, Smartlnvestor 401(k) Plan and SmartInvestor Retirement Plan




       Responsible Parties and Fiduciary Duties

       Board of Directors
       The Board of Directors of Compass Bancshares, Inc. has oversight responsibility for the Plans. The
       Board of Directors must act prudently and for the exclusive benefit of the Plans' participants and their
       beneficiaries. The Board of Directors may delegate any authority or responsibility to a committee.


       Retirement Committee
       With respect to management of the Plans, oversight responsibility of the Board of Directors has been
       delegated to a committee (the "Retirement Committee"). The Retirement Committee is comprised of
       individuals appointed by the Board of Directors.        Specifically, the Retirement Committee's
       responsibilities include the following:

       •   Developing an investment program that offers a diversified range of funds;
       •   Identifying investment options (i.e., types of funds) which it deems appropriate and prudent to make
           available to plan participants;
       •   Selecting qualified investment managers and/or funds, which fulfill the criteria of the identified
           investment options;
       •   Selecting a Qualified Default Investment Alternative (QDIA) in accordance with the Pension
           Protection Act of 2006;
       •   Providing contribution and benefit information to the Recordkeeper as appropriate;
       •   Monitoring investment results by means of regular reviews and analyses to determine whether those
           responsible for investment results are meeting the guidelines and criteria identified in this Policy;
       •   Providing Plan participants with copies of prospectuses or other informational items as required by,
           and maintaining compliance with, the rules and regulations issued by the Department of Labor
           pursuant to Section 404(c) of ERISA; and
      •    Deciding on and taking appropriate action if objectives are not being met or if policies and
           guidelines are not being followed.


      Investment Consultant
      The Retirement Committee may retain the services of a third-party Investment Consultant to provide
      expert advice and recommendations to help discharge its fiduciary responsibility in furtherance of the
      Plans' goals and objectives.


      Recordkeeper
      The Retirement Committee has delegated to a recordkeeper the responsibility of maintaining participant
      accounts. Specific responsibilities of the recordkeeper include:

      • Maintaining and updating an employee database which will include employee data, Plan participation
        data, fund election information and individual account balances;

      • Reconciling all contributions to Plan deposits at least monthly, reconciling fund and participant
        account balances with the Trustee at least quarterly, and monitoring Internal Revenue Code and Plan
        contribution limits;




                                                                                                                       2
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 6 of 16                                         EAM MTD-5
                              Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




       • Ensuring that deposits have been properly allocated to specific investment funds according to
         participant selections;

       • Providing individual participants, within four weeks of each Plan quarter end, with written statements
         detailing beginning balances, transactions, contributions, withdrawals, income credited, gains/losses,
         and ending balances, and periodic performance information for the investment vehicles;

       • Calculating participant distributions and issuing benefit payments; and

       • Providing a monthly summary valuation report for the Plans consisting of:

            o Commentary

            o Analysis of income determination

            o Analysis of Plan contributors

            o Analysis of Plan assets

            o Reconciliation of participant accounts to Plan assets

            o Distribution report


       Fund Managers
       Each fund manager assumes the following responsibilities:

       •   Exercising full discretionary authority over all buy, hold and sell decisions for each security under
           management subject to the investment parameters as defined herein; and
       •   Exercising all voting rights on securities acquired in which the Plan has an interest, with the intent of
           fulfilling the Plans' policies.




                                                                                                                        3
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 7 of 16                                         EAM MTD-6
                              Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




       Objectives and Investment Structure

       Investment Objectives
       The primary investment objectives of the Plans are to offer a set of investment options such that:

       •    Sufficient options are offered to allow participants to build portfolios consistent with their
            investment risk/return,
       •    Each option is adequately diversified,
       •    Each option has a risk profile consistent with its position in the overall structure,
       •    Each option is managed so as to implement the desired risk profile and other investment
            characteristics.
       •    Each option has expenses that are reasonable in relation to its peer group and in light of its
            performance within its peer group.
       •    Each option performs competitively within its peer group.


       Investment Structure
       In seeking to achieve diversity in the investment options offered, the following technical factors arc
       established to classify and define potential investment options:

       •    A distinct definable market and the availability of a widely used and understood benchmark;
       •    A distinct risk and return profile as exhibited by historical return analysis; and
       •    Use of a distinct management style that is definable in terms of the investment
            strategies/methodologies utilized (i.e., passive versus active management, core versus value).


       With respect to the 401(k) Plan, Compass Bancshares intends to meet the requirements of ERISA's
       Section 404(c). A broad range of investment options is therefore provided, each with materially different
       risk and return characteristics, that will enable a participant to construct a portfolio that, in the aggregate,
       will meet his/her own individually desired risk and return characteristics and investment goals through
       separate, diversified investment vehicles.
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 8 of 16                                            EAM MTD-7
                                 Statement of Investment Policy, Smartlnvestor 401(k) Plan and SmartInvestor Retirement Plan




           Selection of Investment Options

           Selection of Investment Options and/or Underlying Vehicles
           Compass Bancshares reserves the right to add, delete, or replace options or the vehicles representing each
           option based upon market conditions, consultant input, participant response, inability to meet
           performance guidelines outlined in this Policy, or other factors affecting the continuing viability of the
           overall investment program.

       Either separately managed portfolios, commingled funds, or mutual funds may be used to represent the
       investment options. The specific investment vehicles (typically mutual funds) chosen by the Retirement
       Committee must have appropriate investment characteristics and be managed by organizations, which, by
       their record and experience, have demonstrated their exercise of fiduciary responsibility and their
       investment expertise. Notwithstanding the foregoing, it is the intention of the Retirement Committee to
       afford relevant participants in the Plans with the discretion to maintain existing BBVA ADSs held in the
       respective Company Stock Funds, which is no longer an active investment option in the Plans.

       Such investment vehicles also should:

       •       Have at least $250 million in assets under management. Small cap funds are excluded from this
               requirement, provided that the fund advisor has at least $250 million in assets under management.
       •       Be well diversified so that no more than 5% of the portfolio is invested in any one company valued
               at cost and no more than 10% of the portfolio is invested in any one company valued at market.
               Likewise, appropriate risk controls should be in place with respect to sector and industry weightings
               relative to an appropriate benchmark.
       •       Employ an investment process that is well defined.
       •      Invest in securities consistent with the vehicle's strategy.'
       •      Be supported by qualified personnel and appropriate resources.
       •      Have a minimum of 5 years of verifiable investment performance information.2
       •      Remain fully invested except as a temporary defensive measure during periods of unusual market
              activity. The typical cash equivalent position is expected to be less than 15% and the average cash
              position over rolling three-year periods is expected to be less than 10%.
       •      Have acceptable volatility relative to an appropriate benchmark index. Greater volatility than the
              benchmark should be commensurate with a higher return.
      •       Have competitive returns versus an appropriate benchmark index and peer group.
      •       Have an expense ratio comparable to other vehicles within its peer group.
      •       All mutual funds will be subject to the investment guidelines as set forth in their prospectuses.


       For instance, large cap growth vehicles should primarily focus on large cap stocks with growth-oriented
      characteristics.

      2 For this purpose, where a fund has less than 5 years of history but historical performance is available
      for a portfolio of securities or a composite of separate accounts managed by the same investment
      managers with substantially the same investment objectives and policies, such history may be considered
      by the Committee as satisfying the 5-years-of-history requirement. Vehicles with less than 5 years of
      history will be considered for small cap mandates where strategies often close quickly due to liquidity
      constraints. A minimum of 3 years of history is preferred for these mandates.



                                                                                                                           5
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 9 of 16                                           EAM MTD-8
                                Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




          Replacement of Investment Managers

          Replacement of InVestment Managers Representing Options and/or
          Vehicles
          Investment managers may be placed on "watch" status, replaced, or eliminated whenever the Retirement
          Committee loses confidence in the management of the strategy or when the current style is no longer
          deemed appropriate by the Retirement Committee. The following are some examples of reasons for
          termination or placing an investment manager on the watch list.

          • Change in organizational structure or personnel — A significant change in culture through a merger or
            acquisition that is likely to distort incentives and promote turnover; or if the investment team leaves
            the firm.

          • Changes in investment strategy — The manager departs from the strategy that it was originally hired to
            implement. Strategy changes that may place a manager on the watch list include, but are not limited
            to:

                      o a significant change in the investment process such as a switch from a quantitative
                        process to a fundamental one,

                      o consistently investing a significant amount of assets in cash (20%+) versus staying fully
                        invested, and

                      o investing a significant amount of assets in a different segment of the market than
                        originally intended (e.g., a small cap manager investing more heavily in large cap stocks).

      • Performance — Continued performance shortfalls versus the peer group or benchmark outlined in the
        Performance Guidelines section of this Policy.


      Placement on Watch Status
      The Retirement Committee will monitor the formal probationary period under the following guidelines:

      •      Any manager that under-performs on a risk-adjusted basis, as measured by the Sharpe ratio, both the
             median in the peer universe and market index over the most recent market cycle (3 or 5 years) will
             be placed on watch. For the managers that do not have a 3-year track record, the manager composite
             performance will be used for evaluation. The manager also may be placed on watch within a lesser
             period if the strategy deviates from the universe and benchmark dramatically and in a manner that
             would not have been expected given the tracking error expectations of the strategy.
      •      The watch period will be established for the next four quarters, for a one-year total watch duration.
      •      Within one quarter from the time when a manager is placed on watch, interview (or have the Plan's
             Investment Consultant interview) the investment manager to determine if risk-adjusted performance
             is suitably and reasonably explained and continue to watch performance over the remaining three
             quarters of the watch period.
      •      If, at the end of the watch period, risk-adjusted performance has improved to above the benchmark
             or above median manager of the fund's peer group over a market cycle (3 or 5 years), the fund will
             be removed from the watch list.
      •      If, at the end of the watch period, the fund is under-performing both objectives on a risk-adjusted
             basis (in effect, four consecutive rolling time periods of non-compliance), the Committee will have
             three options:



                                                                                                                          6
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 10 of 16 EAM MTD-9
                          Statement of Investment Policy, Smartlnvestor 401(k) Plan and SmartInvestor Retirement Plan




             1.   Immediately terminate the manager/fund.

             2.   Begin a search for a replacement manager/fund and extend the watch period.

             3.   Interview the investment manager to determine if performance is suitably and reasonably
                  explained and continue the watch period for some specified number of quarters.




                                                                                                                        7
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 11 of 16 EAM MTD-10
                             Statement of Investment Policy, Smartlnvestor 401(k) Plan and SmartInvestor Retirement Plan




       Investment Options and Performance Guidelines
       A general description of the investment options to be offered in the Plans and the benchmark(s) and peer
       groups to be used for performance measurement purposes are outlined below. Failure to meet any of the
       above performance standards can trigger a review of the investment vehicle or option by the Retirement
       Committee. Unless otherwise stated, the investment options are available in both the 401(k) Plan and the
       SRP.


       Money Market
       The fund will invest in a variety of interest-bearing instruments — such as commercial paper, U.S.
       Treasury Bills and CDs from large banks — that mature in 13 months or less. The objective of this option
       is to provide maximum current income consistent with liquidity and stability of principal.

                Fund: Goldman Sachs Financial Square Prime Obligations
                Benchmark: T-bills — 3 Months
                Peer Group: N/A


       Stable Value
       This portfolio will be invested in high-grade short term fixed income securities and cash equivalents,
       and/or well-diversified guaranteed investment contracts and bank deposit investment contracts of varying
       maturity, size and yield. The objective of this option is to provide stability of principal while providing a
       competitive rate of return versus other stable value funds.

                Fund: SEI Stable Asset Fund
                Benchmark: T-bills — 3 months
                Peer Group: Prima Capital Taxable Short-term Mutual Fund Universe


       Fixed Income
       This option will be represented by a diversified portfolio comprised primarily of corporate, government,
       mortgage backed and asset backed fixed income securities. The portfolio will be actively managed and
       will generally invest in high quality credits rated investment grade by Standard & Poor's or Moody's.
       The portfolio should be benchmark aware relative to sector exposure and duration

                Fund: Goldman Sachs Core Fixed Income Institutional Fund
                Benchmark: Lehman Brothers Aggregate Index
                Peer Group: Prima Capital Intermediate Taxable High Quality Mutual Fund Universe


       Domestic Large Capitalization Value Equity
       This option is intended to provide an actively managed equity alternative that invests primarily in large
       capitalization stocks and is managed with a value-oriented investment style.

                Fund: Dodge & Cox Stock Fund
                Benchmark: Russell 1000 Value Index
                Peer Group: Prima Capital Large Cap Value Mutual Fund Universe


       Domestic Large Capitalization Growth Equity
       This option is intended to provide an actively managed equity alternative that invests primarily in large
       capitalization stocks and is managed with a growth-oriented investment style.
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 12 of 16 EAM MTD-11
                              Statement of Investment Policy, Smartinvestor 401(k) Plan and SmartInvestor Retirement Plan




                 Fund: American Funds Growth Fund of America R5
                 Benchmark: Russell 1000 Growth Index
                 Peer Group: Prima Capital Large Cap Growth Mutual Fund Universe


        Domestic Large Capitalization Equity Index
        This option is intended to provide diversified domestic equity portfolio, which is designed to achieve
        returns and risk that replicate the S&P 500 Index.

                Fund: SSgA S&P 500 Index Fund
                Benchmark: S&P 500 Index
                Peer Group: N/A


        Domestic Mid Capitalization Equity
        This option is intended to provide an actively managed mid capitalization equity alternative. The
        portfolio will invest primarily in the common stock of mid capitalization companies and be managed
        with a core/style neutral investment style.

                Fund: Lazard MidCap Institutional Fund
                Benchmark: Russell Mid Cap Index
                Peer Group: Prima Capital Mid Cap Core Mutual Fund Universe


        Domestic Small Capitalization Equity
        This option is intended to provide an actively managed small capitalization equity alternative. The
        portfolio will invest primarily in the common stock of smaller capitalization companies and be managed
        with a core/style neutral investment style.

                Fund: Oppenheimer Main Street Small Cap Y Fund
                Benchmark: Russell 2000 Index
                Peer Group: Prima Capital Small Cap Core Mutual Fund Universe


       International Equity
        This option is intended to provide exposure to the developed international equity markets; however,
        manager may invest in both developed and undeveloped markets opportunistically. This fund will be
        actively managed and will generally invest in medium-to-larger companies of each local exchange. The
        fund can be managed with a core, growth or value investment style.

                Fund: American Funds EuroPacific Growth AFund
                Benchmark: MSCI EAFE Index
                Peer Group: Prima Capital International Equity Mutual Fund Universe


       Company Stock Fund
       The objective of this option is to provide long-term capital appreciation and an opportunity for
       participants to increase their ownership in their employer. The volatility of this fund may be significant,
       as it is an undiversified position in a single security. This investment option is no longer active; holdings
       are limited to balances in the Company Stock Funds to the extent that shares of the former Compass
       Bancshares, Inc. were exchanged for BBVA ADSs in September 2007 and have been maintained
       subsequently in the Company Stock Funds (i.e., not reinvested into other investment options).

                Fund: Company Stock Fund
                Primary Benchmark: S&P 500 Index
                Peer Group: N/A


                                                                                                                            9
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 13 of 16 EAM MTD-12
                             Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartlnvestor Retirement Plan




        Asset Allocation Models (verify)
        This option is intended to provide a range of diversified portfolios comprised of cash-equivalent short-
        term interest-bearing investments, fixed income securities, common stocks (domestic and international),
        and/or other asset classes adopted by the Retirement Committee. These options are intended for those
        participants not interested in making active asset allocation decisions. Each model represents a unique
        asset allocation strategy based on a risk-return analysis. Asset class allocations within a model, the
        strategic asset classes within a model, and/or the funds representing any strategic asset class within a
        model may change upon approval by the Retirement Committee.

        Funds:

                                                                                         Moderate
                             Strategic               Conservative       Moderate         Aggressive       Aggressive
        Fund Name            Asset Class              Model %           Model %           Model %          Model %
        SEI Stable Asset     Stable Value                40               25                10

        Goldman Sachs
        Core Fixed Income Domestic Bonds                  30                20                15                5
        Instl

        Dodge & Cox          Equity Large-Cap                                                 25               29
                                                           15               21
        Stock                Value

       Growth Fund of        Equity Large-Cap                                                                  23
                                                           9                15                19
       America               Growth

       Oppenheimer
                             Equity Small-Cap                                                 12               19
       Main St. Small                                                        5
                             Core / Blend
       Cap

       American Funds       Equity International                                              19               24
                                                           6                14
       EuroPacific          Developed


       Funds included in each of the models are separately monitored; specific performance guidelinesfor the
       models are not applicable.




                                                                                                                       10
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 14 of 16 EAM MTD-13
                              Statement of Investment Policy, Smartlnvestor 401(k) Plan and SmartInvestor Retirement Plan




        Performance Standards for Investment Options
        Each actively managed investment option will be measured against its benchmark and peer group for the
        measurement periods outlined below. All performance measurements will be net of fees.

        Measurement Period                  Index Comparison                        Peer Group Comparison
                                            The risk-adjusted rate of return        The risk-adjusted rate of return
        Less than one market cycle          should exceed the risk-adjusted         should exceed the median risk-
        (Multiple rolling 3-year periods)   return of the Benchmark Index           adjusted return of the fund's peer
                                            over most rolling periods.              group over most rolling periods.

                                            The risk-adjusted rate of return
                                            should exceed the risk-adjusted
                                            return of the Benchmark Index.          The risk-adjusted rate of return
       One market cycle                                                             should exceed the median risk-
       (Multiple rolling 5-year periods)    The standard deviation of               adjusted return of the fund's peer
                                            quarterly returns should be less        group.
                                            than 133% of the Benchmark
                                            Index.'



       Supplemental Performance Guidelines
       Stable Value Option
       The stable value option will also be monitored for stability in return and average weighted quality of the
       portfolio.

       Domestic Equity Index Option
       Each passively managed option will be expected to have tracking error within +/- 30 basis points
       (annualized), relative to its respective index, over rolling three-year periods versus its benchmark.

       Company Stock Fund
       Results for the company stock fund will be tracked against its assigned benchmark for comparison
       purposes only. While there is no way to predict or control the return of this fund, this comparison may be
       helpful in providing the Retirement Committee with some frame of reference regarding the performance
       of the Company Stock Fund. The Company Stock Fund is not an active investment option.

       Asset Allocation Models
       • The Asset Allocation Models are structured to target various risk tolerances (ranging from
         conservative to aggressive) and are designed to assist those participants desiring an appropriate pre-
         diversified portfolio rather than independently designing their own portfolio. Participants choosing a
         model may not allocate any portion of their contributions to any other investment option, except for
         the Company Stock Fund.

       • The guidelines below will be applied to the Asset Allocation Models to ensure that the objectives
         above are met.




        Additional volatility should be commensurate with a higher rate of return.



                                                                                                                       II
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 15 of 16 EAM MTD-14
                         Statement of Investment Policy, Smartlnvestor 401(k) Plan and Smartinvestor Retirement Plan




                o The funds will be rebalanced once a quarter by the Plan's recordkeeper to minimize
                  deviations from the targeted asset allocation approved by the Retirement Committee.

                o The Retirement Committee will undertake a review of the targeted asset allocation of
                  each model every five years, or more frequently as needed. The review of the asset
                  allocation should also incorporate a review of the benchmark and peer group comparisons
                  used for each individual fund.

                o The Retirement Committee will undertake a review of the participants' usage of the Asset
                  Allocation Models no less than annually. The primary objective of this review is to ensure
                  that the models are being utilized in an appropriate manner by the participants with
                  respect to their asset allocation decisions.




                                                                                                                   12
Case 2:20-cv-02076-ACA Document 39-2 Filed 04/15/21 Page 16 of 16 EAM MTD-15
                       Compass Bank Statement of Investment Policy, Smartlnvestor 401(k) and SmartInvestor Retirement Plan
                                                                                                     Participant Education




       Participant Education

       Review of Investment Policy and Investment Managers
       The Retirement Committee will review the investment objectives of the Plans and the performance of the
       investment managers no less than annually. The review will focus on the continuing feasibility of
       achieving the objectives and the continued appropriateness of the managers and this Policy for the
       benefit of the Plans. Notwithstanding any provision of this Policy, if any part of this Policy conflicts
       with a term or condition of the respective Plan, the Plan shall control.


       Communication of Investment Education Information to Participants
       The Plans will communicate in writing to participants various investment education principles and may
       provide additional investment education and planning tools. The Retirement Committee annually will
       review the effectiveness of such education materials. The Plan will communicate to participants that
       they control the investment of their own contributions and any earnings thereon and that they may make
       investment changes as often as allowed by the Plans.




       Adopted:            5   1.9*- 60                              Approved:            19'- ta
                     (d.                                                         (date)


            m       s Ban shares, Inc. Retire ent Committee           Prima Capital Management, Inc.

                           C5StZreS                                   By:
                e     Bol
                       iC


                                                                      Its:                      .SeNzaa
            Lee Harris, Jr.                                                                                     tecv;<-4's
         l adY,
       Isabel Goiri


                      CEP4          g
        e           Powell




                                                                                                                         13
